TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2022



                                       NO. 03-20-00131-CV


   Sterling/Suggs Limited Partnership, Neal E. Suggs, and Nadine R. Suggs, Appellants

                                                  v.

                 Canyon Lake Island Property Owners Association, Appellee




           APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
         REVERSED AND REMANDED -- OPINION BY JUSTICES GOODWIN;
                  DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on November 21, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s order. Therefore, the Court reverses the trial court’s order and remands the case

to the trial court for further proceedings consistent with the Court’s opinion. The appellee shall

pay all costs relating to this appeal, both in this Court and in the court below.